Citation Nr: 1409419	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-37 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

While the pending appeal was at the RO, the Veteran also expressed disagreement with a rating assigned for coronary artery disease and a supplemental statement of the case was issued in May 2013.  The record available to the Board, both in the claims file and in electronic form, does not reflect that a substantive appeal was thereafter filed.  (The record shows that the Veteran is at a 100 percent disability rating with special monthly compensation.)

The Board also notes that a claim of service connection for hepatitis was previously denied in 1981.  The Veteran was noted of the adverse action, but did not appeal.  Consequently, new and material evidence is required to reopen.  38 C.F.R. § 3.156 (2013).  The Board finds that the diagnosis of hepatitis C in the current record constitutes new and material evidence sufficient to reopen the claim.  This is so because no such diagnosis was before the agency of original jurisdiction (AOJ) when it denied the claim in 1981.  Therefore, the Board will address the current claim on a de novo basis.  

When the Veteran's representative presented argument before the Board in a February 2014 written brief, the representative raised the question of clear and unmistakable error in an April 2006 rating decision that had denied a claim for a total disability rating based on individual unemployability.  This claim is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran contracted hepatitis C as a result of abuse of drugs.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a July 2006 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  He has not identified any other relevant records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Here, the RO provided the Veteran with an appropriate examination in February 2008.  Specifically, the examiner reviewed the claims file, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (2011).  Accordingly, VA's duty to provide a VA examination is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

The law and regulations provide that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31, 263 (February 10, 1998).

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Medically recognized risk factors for hepatitis C include:  (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous (IV) drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

In this case, the Veteran contends that he has hepatitis C as a result of his active military service.  Specifically, he contends that he had sexual intercourse with prostitutes, used drugs, was exposed to standing water from the monsoon season in Vietnam, and shared toothbrushes, razors, cigarettes, and beverages. 

The Veteran received treatment after service for a diagnosis of "viral" hepatitis between October 1972 and October 1973.  Upon discharge, the treating physician noted that the Veteran had responded well to supportive therapy with increased appetite and decrease of his jaundice. 

The Veteran received a hepatitis C antibody laboratory test in March 2005.  In May 2005, the treating physician noted that the results were positive for hepatitis C.  The Veteran filed a claim for service connection for hepatitis C in July 2006, and the RO requested that the Veteran fill out a hepatitis questionnaire.

The Veteran submitted a hepatitis questionnaire and accompanying statement in July 2007.  He affirmed using intravenous drugs from 1972-1974 and in 2002, having sexual intercourse with prostitutes from 1970-1971, and sharing toothbrushes and razorblades in Vietnam.  He denied all other risk factors, including tattoos or body piercings, hemodialysis, intranasal cocaine, and blood transfusions.

The Veteran was afforded a VA examination in February 2008.  He reported that he was diagnosed with hepatitis in 1972 and 2002.  He reported that he had been vomiting for about 9 months and had lost a lot of weight before his first diagnosis of hepatitis.  He said that he used intravenous drugs from 1972 to 1974.  He denied using drugs prior to service.  He stated that he began using drugs while he was in Vietnam, like smoking heroin and marijuana.  He denied any IV use of drugs while he was in Vietnam.  After service, he began to using IV heroin because of the absence of heroin in cigarette form in the United States.  He also reported having sexual intercourse with prostitutes in Vietnam, but not after service.  The Veteran complained of extreme fatigue and tiredness.  He denied occasional jaundice, yellowish coloration of his skin or sclerae, and any fluid collection in his abdomen or his lower extremities.

The examiner reviewed the claims file and confirmed a diagnosis of hepatitis C.  The examiner specifically opined that the Veteran's hepatitis C was as likely as not related to his service in Vietnam because his habit-forming drug use started while he was in service and exposed to the conditions of war.  The examiner attributed the Veteran's hepatitis C to intravenous drug use rather than sexual activity with prostitutes because such sexual encounters had proven to be very low risk for exposure to hepatitis C. 

Based on a review of the evidence, the Board finds that service connection for hepatitis C is not warranted because the evidence shows that the likely risk factor for this Veteran's disease was abuse of drugs. 

Although the Veteran had in-service risk factors for hepatitis C, the evidence fails to show that his current disability is likely related to a risk factor for which service connection can be granted.  Here, the Veteran reported 3 recognized in-service risk factors:  sexual intercourse with prostitutes; drug use, and sharing razors and toothbrushes.  There is no evidence that his exposure to standing water from the monsoon season in Vietnam, and shared cigarettes and beverages were risk factors in this case.  

The only etiological medical opinion of record, that of the February 2008 VA examiner, strongly indicates that the Veteran's hepatitis C is the result of his intravenous drug use, and not the result of sexual intercourse with prostitutes or sharing razors and/or toothbrushes.  Although the examiner's opinion is not unequivocally stated, the examiner's reasoning leads to a reasonable inference that the most likely cause in this case was the Veteran's intravenous abuse of drugs.  Whether he actually used drugs in that fashion during service or whether his use of drugs by other methods during service led to later intravenous use of drugs, the likely causative factor here is the Veteran's abuse of drugs, which precludes an award of service connection under 38 U.S.C.A. § 1110.  While other risk factors identified by the Veteran can certainly result in a person contracting the virus, there is no evidence tending to show that any of these other risks were the likely cause of transmission of the virus.  As noted above, the evidence tends to show that the most likely cause was abuse of drugs by an intravenous method.  Absent evidence to the contrary, the Board finds that service connection is not warranted.

The Board acknowledges the Veteran's belief that he has hepatitis C that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of the disability.  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.  

His representative has suggested that psychiatric problems the Veteran experienced may have led to his abuse of drugs; however, the Veteran is not service connected for any such problems.  Indeed, service connection for a psychiatric disability was denied by an April 2009 rating decision.  Consequently, an award of service connection on the theory posited by the representative may not be made.


ORDER

Entitlement to service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


